Exhibit 2.1 SHARE EXCHANGE AGREEMENT THIS SHARE EXCHANGE AGREEMENT, dated as of July 30, 2009 (this “ Agreement ”), is made and entered into by and among ZURVITA, INC. , a company existing under the laws of Delaware ( “Zurvita” ); RED SUN MINING, INC., a Delaware corporation (the “Company” ); Matthew Taylor, the Company’s principal shareholder (the “Company Principal Shareholder”) and THE AMACORE GROUP, INC., the holder of 100% the issued and outstanding securities of Zurvita (“Amacore” ). Certain capitalized terms used in this Agreement are defined in Exhibit B attached hereto and incorporated herein by reference. RECITALS WHEREAS , on June 30, 2009, the Board of Directors of the Company adopted resolutions approving the Company’s acquisition of 100% of the issued and outstanding shares of Zurvita by means of a share exchange with Zurvita and Amacore, upon the terms and conditions hereinafter set forth in this Agreement; and WHEREAS, the aggregate common shares of Zurvita owned by Amacore constitute 100% of the issued and outstanding securities of Zurvita (collectively, the “Zurvita Shares”), and Amacore desires to sell and transfer their Zurvita Shares in exchange for shares of the Company’s common stock pursuant to the terms and conditions of this Agreement (the “Share Exchange”); and WHEREAS, concurrent with the Share Exchange and as a condition to its consummation, the Company will close on a private placement financing raising gross proceeds in an amount acceptable to Zurvita from certain accredited investors (the “Private Placement”), pursuant to which such investors will purchase certain of the Company’s securities; NOW THEREFORE, in consideration of the foregoing and the respective covenants, agreements and representations and warranties set forth herein, the parties to this Agreement, intending to be legally bound, hereby agree as follows: AGREEMENT The foregoing recitals are a material part of this agreement and are incorporated herein by reference. 1.DESCRIPTION OF SHARE EXCHANGE. 1.1The Share Exchange. Upon the terms and subject to the conditions hereof, at the Closing (as hereinafter defined) the parties shall do the following: (a)Amacore will sell, convey, assign, transfer and deliver to the Company stock certificate(s) representing the total number of Zurvita
